The opinion of the court was delivered by
Van Stoked, J.
This is an application for a mandamus to require the collector of Bergen county to pay the election officers $25 for their services in the election on the recently proposed constitutional amendments.
The act providing for submitting the amendments (Pamph. L. 1903, p. 350) fixes the fees at $3 for revising the registry and $5 for conducting the election.
The relator contends that this provision is repealed by chapter 266 of the laws of 1903, and that his fees must be regulated by the latter act.
This act of 1903, chapter 266, is a supplement to the General Election law of 1898, which relates expressly only to services performed under the provision of the act of 1898 and not to the election on the constitutional amendments.
The relator is entitled to no more than the fees specified in chapter 177 of the act of 1903, and therefore the application for a mandamus is denied, with costs.